Title: To Benjamin Franklin from Two Hundred Eighty American Prisoners, 3 February 1780
From: 
To: Franklin, Benjamin


May it please your Excellency
Febry. 3d. 1780 Forton prison
Wee the American prisoners Residing at forton Prison Take the Liberty of Informing you by a Couple of Gentleman from this place the Situation Of the prisoners on this side the Atlantic and the Bad Consequences that attends the Neglect of them. We have Wrote to you on the Subject by the Conveyance Of Mr. Newsham but for fear of its Miscarrying we Beg Leave to Send you duplicates we are in a great Measure destitutute of Cloathing, in want of a great Many Articles for which we suffer, such as shoes Stockings fuel and articles etc— The Season being Cold and blusterring our donation has been of great Service to us but it is now almost Exhausted being For this Some months past only a three pence per week. We are Very discontented amongst us being Informd By Mr. Newsham that it is intirely owing to your Neglect that we have not gone for Long ago there Being two Cartels taken up for that purpose and Waiting allready, for your Acount of the number & Place where you would have them sent. But we cannot Have faith Enough to Credit his story’s on that Subject tho daily and hourly Repeated to us. We Are kept in prisons situated in the midst of their Marine Hospitals where Rages all kinds of Distempers their Corpse is brought through the Midst of us sometimes nine or ten of a day quite Contrary to all Humanity. We are a growing Very Sickly amongst us Scare [scarce] a day but more Or Less is taken down with the fever. We are Very disconted indeed being told as we said before Itt is intirely owing to you that we have not Been Exchanged. Some Numbers have Lately Entered on Board his Britanic Majestys Ships having but Little hopes of being Exchangd Being daily told it was all your fault and we Had no body else to blame and finnally they Did not think our people Cared any thing About it or they were not fitt for that place For Certainly we should have gone Long ago Had it not been for their Neglect and they Further add that his Excellency Dr. franklin’s Age has Rendered him Incapable of that Office and we are Sorry to Inform you that if A Cartel should not come shortly there will Be But Little need of one as a great many More will of Consequence Enter their Circumstances Is Such. We Earnestly hope therefore your Excellency will Condescend to Answer this and Lett us know what is the Reason of our being Kept here so Long when Britain would Exchange Us as we Cannot think it is owing to our own people from your Excellencys Respectfull obedient humble Servants & Countryman
280 American prisoners

Should your Excellencys Condescend to Answer it Please to direct your Letter to Mr. Wren The Reverend
 Addressed: His / Excellency the American / Embassador att the / Court of france / Paris
Notation: Prisoners in Fortune Prison 3. Feb 80.
